Citation Nr: 1711218	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Cavallaro, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1961 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2014, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current chronic obstructive pulmonary disorder (COPD) was caused by his exposure to jet fuel fumes and herbicides.  In August 2014, the Board determined, in pertinent part, that a medical opinion was needed and remanded the case to afford the Veteran a VA examination to determine the nature and etiology of his respiratory disorder.  The Veteran was subsequently afforded a VA examination.

In September 2015, the Board remanded the case again because the VA examiner did not address National Institutes of Health (NIH) research regarding exposure to jet fuel fumes that had been referenced by the Veteran's representative at his July 2014 hearing.  On remand, an additional medical opinion was obtained.

In June 2016, the Board referred the case to a Veterans Health Administration (VHA) pulmonologist for an advisory opinion on whether it was at least as likely as not that the Veteran's current COPD was related to his military service, including exposure to jet fuel fumes, aircraft exhaust, and herbicides.  The pulmonologist was asked to consider the NIH research cited by the Veteran's representative.  In August 2016, the Board requested clarification of a medical opinion provided by a VHA pulmonologist in June 2016.  In October 2016, a clarifying opinion was provided in which the pulmonologist opined that the Veteran's COPD was not related to jet fuel exposure (the pulmonologist had previously opined, in June 2016, that the Veteran's COPD was not related to herbicide exposure).  The Veteran was furnished those opinions in December 2016 and notified of his right to submit additional evidence or argument.  See 38 C.F.R. § 20.903 (2016). 

The Veteran subsequently submitted private medical evidence that the RO has not yet considered, and he did not waive his right to have the AOJ initially consider that evidence.  See February 2017 Medical Opinion Response Form.  Rather, he requested that the case be remanded.  Therefore, a remand is required so that the AOJ may consider the new evidence and issue a supplemental statement of the case if the benefit remains denied. 38 C.F.R. §§ 19.31, 20.1304 (2016).  

The Board also notes that the private medical evidence the Veteran submitted is largely illegible.  The AOJ should contact the Veteran and provide him the opportunity to submit legible evidence from his private provider.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and notify him that the February 2017 medical evidence he submitted from the Texas Internal Medicine & Diagnostic Center was largely illegible, as it was submitted on a prescription pad, which is not easily scanned or faxed.  The Veteran should be permitted another opportunity to submit a medical opinion with supporting rationale from his doctor.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder, including chronic obstructive pulmonary disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for all treatment records from Dr. O.V. from the Texas Internal Medicine & Diagnostic Center since July 2013.

The AOJ should also secure any outstanding, relevant VA records.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the decision remains adverse to the Veteran, the AOJ should furnish him a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






